DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ackermann et al (2014/0299540 A1).
5.	Regarding to claim 1, Ackermann et al teach a filter device (1 in Figs. 10 & 13) comprising: a housing plate (101) comprising at least one sleeve (23, paragraphs 0026 & 0075) extending along a longitudinal axis, wherein the longitudinal axis extends perpendicularly to the housing plate (101), wherein the at least one sleeve (23) comprises a discharge window (26, paragraph 0091) and is configured to guide a fluid containing particles along an inner surface of the at least one sleeve (23) to separate 
6.	Regarding to claim 2, Ackermann et al show in details in Figure 13 that the predetermined region defined by a projection of a contour of the discharge window (26) in a direction toward the longitudinal axis onto the at least one immersion tube (24), wherein the sealing (“gray area” seal in Fig. 13) and centering section in the predetermined region is recessed such that a discharge area through which the 
7.	Regarding to claim 3, Ackermann et al show in Figure 13 that the sealing (“gray area”) and centering section in the predetermined region is recessed in a direction toward the immersion tube plate (25) along the longitudinal axis.
8.	Regarding to claim 4, Ackermann et al show in Figure 13 that at least one immersion tube (24) comprises an immersion tube base and passes with the immersion tube base into the immersion tube plate (25), wherein the sealing and centering section is provided at the immersion tube base (see the seal “gray area” in Figure 13).
9.	Regarding to claim 5, Ackermann et al show in Figure 13 that an edge of the at least one sleeve (102) is resting at a contact surface provided at the immersion tube base and axially seals and supports the at least one sleeve such that a second sealing surface is formed at the at least one immersion tube (24), wherein the second sealing surface extends radially perpendicularly to the longitudinal axis (see the “gray area” seal at the end of immersion tube (24) in Fig. 13).
10.	Regarding to claim 6, Ackermann et al show in Figure 13 that the sealing and centering section in the predetermined region, viewed along the longitudinal axis, is recessed to an axial position of the contact surface (see the “gray area” seal in Fig. 13).
11.	Regarding to claim 7, Ackermann et al show in Figure 13 that the sealing and centering section comprises at least one circumferentially extending step (see the “gray area” sealing structure in Fig. 13).
12.	Regarding to claim 8, Ackermann et al show in Figure 13 that an edge of the at least one sleeve (23) is resting at a contact surface provided at the step and axially 
13.	Regarding to claim 9, Ackermann et al show in Figure 13 that the sealing and
centering section in the predetermined region, viewed along the longitudinal axis, is recessed to an axial position of the contact surface (see details of “gray area” sealing structure in Fig. 13).
14.	Regarding to claim 10, Ackermann et al show in Figure 13 that an edge of the at least one sleeve is resting at a contact surface provided at the immersion tube plate (25) and axially seals and supports the at least one sleeve (23) such that a second sealing surface is formed at the at least one immersion tube plate (25), wherein the second sealing surface extends radially perpendicularly to the longitudinal axis (see details of “gray area” sealing structure in Fig. 13). 
15.	Regarding to claim 11, Ackermann et al show in Figure 13 that the sealing and centering section are in the predetermined region, viewed along the longitudinal axis, is recessed to an axial position of the contact surface (see details of “gray area” sealing structure in Fig. 13).
16.	Regarding to claim 12, Ackermann et al show in Figure 13 that the discharge window (26, paragraph 0096) is an opening at an edge of the at least one sleeve (23).
17.	Regarding to claim 13, Ackermann et al show in Figure 15 that the discharge window (26) is a cutout at an edge of the at least one sleeve (23). 

19.	Regarding to claim 15, Ackermann et al teach the housing plate comprises a plurality of the at least one sleeve (23) and the plurality of sleeves (23) extend each along the longitudinal direction, wherein the immersion tube plate (25) comprises a plurality of the at least one immersion tube (24) and the plurality of the immersion tubes (24) extend each along the longitudinal axis, and wherein the plurality of the immersion tubes (24) project coaxially into the plurality of the sleeves (23).
20.	Regarding to claim 16, Ackermann et al teach a filter element (100, paragraphs 0090 & 0092) configured to filter the fluid flowing out of the at least one immersion tube (24). 
Conclusion
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        September 17, 2021